Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  SCANZ TECHNOLOGIES, INC., fka
  EQUITYFEED CORPORATION, A
  Canadian (Quebec) Corporation,

                 Plaintiff,

  vs.                                                           Case No. 20-cv-22957-RNS

  JEWMON ENTERPRISES, LLC, a Florida              JOINT REQUEST FOR JUDICIAL
  limited liability corporation; TIMOTHY          NOTICE IN SUPPORT OF MOTIONS
  SYKES, an individual; ZACHARY                   TO DISMISS; DECLARATION OF
  WESTPHAL, an individual; TIMOTHY                GABRIEL COLWELL
  BOHEN, an individual; MILLIONAIRE               AUTHENTICATING EXHIBITS TO
  PUBLISHING, LLC, a Florida limited              REQUEST FOR JUDICIAL NOTICE
  liability corporation; MILLIONAIRE
  PUBLISHING, LLC, a Colorado limited
  liability corporation; MILLIONAIRE
  MEDIA, LLC, a Florida limited liability
  corporation and STOCKSTOTRADE.COM
  INC., a Delaware corporation,

                 Defendants.



  TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:

         Pursuant to Federal Rule of Evidence 201, and in connection with their Rule 12(b)(6)

  motion, defendants StocksToTrade, Zachary Westphal, JewMon Enterprises, LLC, Millionaire

  Publishing, LLC, Millionaire Media, LLC, Timothy Sykes, and Timothy Bohen (collectively,

  “Defendants”) respectfully request that the Court take judicial notice of the following ten Tweets

  published by Plaintiff Scanz Technologies, Inc. on its Twitter account “@GetScanz” between

  February 2016 and June 2017:

         1.      The          February   16,      2016       Tweet        found      online       at

  (https://twitter.com/GetScanz/status/699628213073530882), which states: “@StocksToTrade

  @timothysykes Congratulations on your attempted carbon-copy ripoff of #EquityFeed with your
                                                -1-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 2 of 9



  rinky dink #STT. We’re flattered,” a true and correct copy of which is attached hereto as Exhibit

  1;

         2.      The       August       15,       2016       Tweet            found       online    at

  (https://twitter.com/GetScanz/status/765186690025660416), which states: “STT is just a really

  bad attempted ripoff of @EquityFeed. They used our platform for 2 years as a ‘white label’…,” a

  true and correct copy of which is attached hereto as Exhibit 2;

         3.      The       August       15,       2016       Tweet            found       online    at

  (https://twitter.com/GetScanz/status/765187439715553281), which states: “they decided to be

  unethical and ripoff the people who helped them. Fortunately their amateur technology is crap,”

  a true and correct copy of which is attached hereto as Exhibit 3;

         4.      The       December        2,      2016       Tweet           found       online    at

  (https://twitter.com/GetScanz/status/804727938335711232),           which     states:    “Come    on

  @StocksToTrade stop BS’ing that STT is the brainchild from ur experience as traders. U stole it

  all from @EquityFeed. Thieves #scum,” a true and correct copy of which is attached hereto as

  Exhibit 4;

         5.      The       January       13,      2017       Tweet            found       online    at

  (https://twitter.com/GetScanz/status/819843429937061888), which states: “@WilliamKaraman

  @StocksToTrade Already in the works” in response to @WilliamKaraman’s Tweet, which

  states, "@EquityFeed When do you plan to sue @StocksToTrade for copying your software?” a

  true and correct copy of which is attached hereto as Exhibit 5;

         6.      The       January       30,      2017       Tweet            found       online    at

  (https://twitter.com/GetScanz/status/826105405474484225),         which      states:    “@Guruleaks1

  @Guruleaks2 First look at SCANZ….just in case @timothysykes @StocksToTrade aka ‘the



                                                 -2-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 3 of 9



  sheisters” copy it and say it’s theirs,” a true and correct copy of which is attached hereto as

  Exhibit 6;

         7.        The    January         30,     2017     Tweet        found       online     at

  (https://twitter.com/GetScanz/status/826102124727635970), which states: “@InvestorsLive

  @kroyrunner89 @lx21 First look at SCANZ..in case @timothysykes @StocksToTrade aka ‘the

  sheisters” copy it and say it’s theirs,” a true and correct copy of which is attached hereto as

  Exhibit 7;

         8.        The    January         30,     2017     Tweet        found       online     at

  (https://twitter.com/GetScanz/status/826102937680228352),    which    states:   “@modern_rock

  @ProfitLocker First look at SCANZ..in case @timothysykes @StocksToTrade aka ‘the

  sheisters” copy it and say it’s theirs,” a true and correct copy of which is attached hereto as

  Exhibit 8;

         9.        The    January         30,     2017     Tweet        found      online      at

  (https://twitter.com/GetScanz/status/826104265903071232), which states: “@WilliamKaraman

  @FREESTOCKPICK First look at SCANZ…in case @timothysykes @StocksToTrade aka ‘the

  sheisters” copy it and say it’s theirs,” a true and correct copy of which is attached hereto as

  Exhibit 9; and

         10.       The    June       6,         2017     Tweet         found       online      at

  (https://twitter.com/GetScanz/status/872083318149349376), which states: “EquityFeed is the

  original and was also originally designed for low priced stocks when it was called

  MicrocapTrade. Fun history fact :),” a true and correct copy of which is attached hereto as

  Exhibit 10.




                                                -3-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 4 of 9



                      ARGUMENT AND CITATION OF AUTHORITIES

         The court may take judicial notice of “a fact that is not subject to reasonable dispute

  because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be

  accurately and readily determined from sources whose accuracy cannot reasonably be

  questioned.” Fed. R. Evid. 201(b). The court “must take judicial notice if a party requests it and

  the court is supplied with the necessary information.” Fed. R. Evid. 201(c). The ten Tweets

  described above that were published by Plaintiff on its official Twitter account, “@GetScanz,”

  are properly subject to judicial notice because they are “generally known within the trial court’s

  territorial jurisdiction” and “can be accurately and readily determined from sources whose

  accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(1), (2). Courts faced with

  similar types of evidence have taken judicial notice of websites when they are publicly available

  and otherwise meet the requirements of Federal Rule of Evidence 201. See, e.g., Multi Time

  Mach., Inc. v. Amazon.com, Inc., 792 F.3d 1070, 1072 n.1 (9th Cir. 2015) (taking judicial notice

  of Amazon’s website and facts contained therein); Reese v. Malone, 747 F.3d 557, 570 n.8 (9th

  Cir. 2014) (taking judicial notice of information posted on website to establish information about

  a party's educational background); Fernandez v. Zoni Language Ctrs., Inc., No. 15-cv-6066,

  2016 U.S. Dist. LEXIS 65310, at *8 (S.D.N.Y. May 18, 2016) (“Courts may also take judicial

  notice of information contained on websites where the authenticity of the site has not been

  questioned”) (internal quotations omitted).

         Further, these ten Tweets are not being attached to assert the truth of the matter of the

  statements, which Defendants wholly dispute. Rather, Defendants request judicial notice to

  demonstrate the existence of Plaintiff’s accusations, from which the Court can easily infer

  Plaintiff’s awareness of the facts giving rise to this lawsuit and its potential claims against

  Defendants at the time of the Tweets. See United States ex rel. Osheroff v. Humana, Inc., 776
                                                 -4-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 5 of 9



  F.3d 805, 812 n.4 (11th Cir. 2015) (“And courts may take judicial notice of documents such as

  the newspaper articles at issue here for the limited purpose of determining which statements the

  documents contain (but not for determining the truth of those statements)”); 2Die4Kourt v.

  Hillair Capital Mgmt., LLC, No. 16-01304, 2016 U.S. Dist. LEXIS 118211, at *1 n.1 (C.D. Cal.

  Aug. 23, 2016), aff’d, 692 F. App’x 366 (9th Cir. 2017) (taking judicial notice of “thirty-four

  online news articles and social media posts . . . solely for their existence and content, and not for

  the truth of any statements in the documents”); Staehr v. Hartford Finan. Serv., 547 F.3d 406,

  425 (2d Cir. 2008) (taking judicial notice “to show that certain things were said in the press” and

  not “for the truth of the matter asserted); HB v. Monroe Woodbury Cent. Sch. Dist., No. 11-CV-

  5881, 2012 U.S. Dist. LEXIS 141252, at *14 (S.D.N.Y. Sept. 27, 2012) (‘‘I will take judicial

  notice of the Internet and news articles for the fact of their publication, but not for the truth of the

  statements contained therein’’).

         Because the existence and authenticity of these Tweets are not subject to dispute, and

  because these Tweets are directly relevant to Defendants’ statute of limitations argument, the

  Court should take judicial notice of these ten Tweets. See In re Twitter, Inc. Sec. Litig., No. 16-

  cv-05314-JST, 2020 U.S. Dist. LEXIS 86978, at *9 (N.D. Cal. Apr. 17, 2020) (“the Court agrees

  with those courts that have held that ‘judicial notice is proper because the existence of the

  publicly-available articles and tweets cannot reasonably be questioned.’”).




                                                   -5-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 6 of 9



  Dated: October 5, 2020.                      Respectfully submitted,


                                               SQUIRE PATTON BOGGS (US) LLP
                                               200 South Biscayne Boulevard, Suite 4700
                                               Miami, FL 33131
                                               T.: 305 577 7000

                                               By: /s/ Raúl B. Mañón
                                                   Raúl B. Mañón (FBN 18847)
                                                   (raul.manon@squirepb.com)

  OF COUNSEL:

   Gabriel Colwell
   (admitted pro hac vice)
   SQUIRE PATTON BOGGS (US) LLP
   555 South Flower Street, 31st Floor
   Los Angeles, CA 90071

   Joseph A. Meckes
   (admitted pro hac vice)
   SQUIRE PATTON BOGGS (US) LLP
   275 Battery Street, Suite 2600
   San Francisco, CA 94111


                                               Counsel for Defendants StocksToTrade.com,
                                               Inc., Zachary Westphal, and Timothy Bohen




                                         -6-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 7 of 9



                                               By: /s/ Justin B. Elegant
                                               Justin B. Elegant (FBN 0134597)
                                               Arun G. Ravindran (FBN 66247)
                                               BERGER SINGERMAN LLP
                                               1450 Brickell Avenue, Suite 1900
                                               Miami, FL 33131
                                               Phone: (305) 755-9500
                                               jelegant@bergersingerman.com
                                               aravindran@bergersingerman.com

  OF COUNSEL:

   ALSTON & BIRD LLP
   Brett D. Jaffe (pro hac vice)
   Steven R. Campbell (pro hac vice)
   90 Park Avenue
   New York, New York 10016-1387
   Phone: 212-210-9400
   brett.jaffe@alston.com
   steven.campbell@alston.com

   Cassandra K. Johnson (pro hac vice)
   1201 W. Peachtree Street
   Atlanta, Georgia 30309
   Phone: 404-881-7000
   cassie.johnson@alston.com

                                               Counsel for Defendants Jewmon
                                               Enterprises, LLC, Timothy Sykes,
                                               Millionaire Publishing, LLC, Millionaire
                                               Publishing, LLC and Millionaire Media,
                                               LLC




                                         -7-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 8 of 9



               DECLARATION OF GABRIEL COLWELL AUTHENTICATING
                   EXHIBITS TO REQUEST FOR JUDICIAL NOTICE


  I, Gabriel Colwell, do hereby declare as follows:

      1. I am over 18 years old. I am a partner in the law firm Squire Patton Boggs (US), LLP,

          counsel of record for Defendants StocksToTrade.com, Inc., Zachary Westphal, and

          Timothy Bohen in this action. I have personal knowledge of the facts stated herein, and

          if called and sworn, I could and would testify competently thereto.

      2. On September 26, 2020, I downloaded true and correct copies from Plaintiff Scanz

          Technologies, Inc.’s, fka, EquityFeed Corporation (“Scanz” or “Plaintiff”), official

          Twitter account of the ten Twitter posts attached as Exhibits 1 through 10 to the Joint

          Request for Judicial Notice filed by all the Defendants in this action contemporaneously

          with this Declaration.

      3. I further declare that on October 5, 2020 at 5:00 p.m., ET, I last accessed the hyperlinks

          set forth in paragraphs 1 through 10 of the Request for Judicial Notice.



  I declare under penalty of perjury of the laws of the United States of America that the foregoing

  is true and correct.

  Executed this October 5, 2020 at Los Angeles, California.

                                                               /s/ Gabriel Colwell

                                                               GABRIEL COLWELL

                                                            SQUIRE PATTON BOGGS (US) LLP
                                                            555 South Flower Street, 31st Floor
                                                            Los Angeles, CA 90071




                                                 -8-
Case 1:20-cv-22957-RNS Document 42 Entered on FLSD Docket 10/05/2020 Page 9 of 9



  Dated: October 5, 2020.                              Respectfully submitted,


                                                       SQUIRE PATTON BOGGS (US) LLP
                                                       200 South Biscayne Boulevard, Suite 4700
                                                       Miami, FL 33131
                                                       T.: 305 577 7000

                                                       By: /s/ Raúl B. Mañón
                                                           Raúl B. Mañón (FBN 18847)
                                                           (raul.manon@squirepb.com)

  OF COUNSEL:

   Gabriel Colwell
   (admitted pro hac vice)
   SQUIRE PATTON BOGGS (US) LLP
   555 South Flower Street, 31st Floor
   Los Angeles, CA 90071

   Joseph A. Meckes
   (admitted pro hac vice)
   SQUIRE PATTON BOGGS (US) LLP
   275 Battery Street, Suite 2600
   San Francisco, CA 94111

                                                       Counsel for Defendants StocksToTrade.com,
                                                       Inc., Zachary Westphal, and Timothy Bohen


                                      CERTIFICATE OF SERVICE

         I hereby certify that on the 5th day of October 2020, I electronically filed this Motion with

  the Clerk of Court using the CM/ECF system.


                                               /s/ Raúl B. Mañón




                                                 -9-
